Mr. Justice Worthington delivered the opinion of the court. This was a suit for divorce brought by defendant in error. A decree was rendered in his favor. The defendant to the suit brings the case to this court by writ of error, and defendant in error having failed to tile his brief, the decree of the Circuit Court is reversed and the bill of defendant in error is dismissed proforma, under rule 29 of this court. An examination of the testimony in the record fails to show any valid reason why rule 29 should not be enforced.